Citation Nr: 0818996	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-08 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1979 to April 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, inter alia, determined new and 
material evidence had not been received to reopen a claim for 
service connection for residuals of a left ankle injury. 

In a July 2006 decision, the Board reopened and remanded the 
issue for further development; it is again before the Board 
for appellate review.  


FINDINGS OF FACT

There is no competent medical evidence showing the veteran 
has residuals of a left ankle injury related to his active 
service.


CONCLUSION OF LAW

A left ankle disability was not incurred in, or aggravated 
by, active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in June 2004 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until August 2006, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and lay statements have been associated with the 
record.  The Board notes that this case was remanded in part 
to provide the veteran with an examination of his left ankle 
to determine the etiology of any currently diagnosed 
disorder.  The RO has attempted to provide the veteran with 
this examination; however, the RO has been informed that the 
veteran is incarcerated and would not be allowed to attend an 
examination.  The RO also attempted to arrange a fee-basis 
examination to be afforded to the veteran, but was informed 
that these had been attempted before and the attempts proved 
futile.   As such, the Board finds that the RO has complied 
with the directives of the Board's June 2006 remand to the 
extent possible.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

The veteran contends he had a stress fracture of his left 
ankle while on active duty and that he currently has a left 
ankle disability as a result of the in-service incident which 
should therefore be service-connected.  

Service treatment records reflect that the veteran was seen 
in January 1980 for bilateral foot and ankle pain.  The 
examiner noted that the veteran's range of motion of his 
ankles was within normal limits and that there was no 
swelling, crepitus or discoloration.  The impression was 
functional stress.  He was given arch supports and tongue 
pads and was instructed to apply moist heat.  Service 
treatment records later in January 1980 show that the veteran 
had unresolved right heel pain.  There was no swelling, 
crepitus or discoloration.  He was put on a profile for a 
stress fracture of the right heel.  An x-ray report dated two 
days later revealed that axial and lateral projections of the 
right heel failed to show any evidence of stress fracture.   
A March 1980 service treatment record shows that the veteran 
continued to have right heel pain.  Aside from the notations 
at the beginning of January 1980, there are no other service 
medical records which show treatment for or a diagnosis of a 
left ankle condition.  

The first post-service medical records that reflect a left 
ankle condition are October 2003 VA treatment records 
reflecting the veteran's complaints of left ankle pain. The 
examiner noted that the veteran's joints were without active 
disease and his left ankle was without ecchymosis or 
crepitance and had full range of motion.  April 2004 VA 
medical records reflect the examiner's assessment that the 
veteran had a history of left ankle injury, stress fracture, 
that he had traumatic arthrosis with prolonged standing and 
that he had chronic ankle pain.  A May 2004 medical record 
shows that the veteran had ankle arthralgia.  A July 2004 VA 
medical record shows that the veteran complained of left 
ankle pain since an injury in the service.  Clinical 
examination showed a bony deformity on the lateral aspect of 
the left ankle and that inversion and eversion were limited 
due to pain.  There was no loss of muscle mass on the ankle 
joint.  An August 2004 VA medical record shows that the 
veteran had chronic ankle pain or deformity that had failed 
conservative treatment.  The examiner noted that the veteran 
had chronic left ankle pain since a stress fracture in the 
military in the 1980's.  X-rays were completed which showed 
an ossification center.  VA treatment records reflect ongoing 
treatment of the veteran's ankle and a diagnosis of left 
ankle arthritis.  

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current left ankle disorder and 
active service.  

As noted above, the veteran contends that he suffered a 
stress fracture in his left ankle in service which eventually 
led to his current ankle condition.  The Board notes that the 
April 2004 examiner noted that the veteran had a history of a 
left ankle stress fracture, the July 2004 examiner sated that 
the veteran had pain since his injury in service and the 
August 2004 examiner noted that the veteran had a history of 
a left ankle stress fracture while in the military in the 
1980's.  As it does not appear that these examiners reviewed 
the veteran's claims file, these opinions are based on the 
veteran's lay statements concerning his in-service left ankle 
fracture.  Competent lay evidence is defined as any evidence 
not requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  The veteran is not offering this contention 
in order to make a medical diagnosis, but instead is offering 
these statements as lay evidence for the purpose of 
establishing the in-service stress fracture of the left ankle 
and the residuals.  He is competent to do so.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  
 
The veteran's service treatment records do not reflect the 
occurrence of any in-service stress fracture of the left 
ankle.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006), the Federal Circuit determined that the Board may 
weigh the absence of contemporaneous medical evidence against 
the lay evidence in determining credibility, but the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.

In the present case, although the veteran has reported that 
he had a left ankle stress fracture in service that 
eventually led to his current left ankle condition, his 
service treatment records do not reflect a diagnosis of or 
treatment for a left ankle stress fracture.  In fact, the 
veteran's service treatment records reflect that the veteran 
was seen in January 1980 for bilateral foot and ankle pain, 
but that his range of motion of his ankles was within normal 
limits and that there was no swelling, crepitus or 
discoloration.  This was the only indication of left ankle 
problems while the veteran was in service.  However, the 
veteran was seen several times, and was put on a profile, for 
right ankle pain. There was a question of a stress fracture 
for the veteran's right ankle, not his left.  Aside from the 
notations at the beginning of January 1980, no other service 
treatment records show treatment for left ankle pain.  In 
fact, it appears that his left ankle pain resolved as there 
is no further in-service treatment for left ankle pain.  
Post-service treatment is not indicated until October 2003.  
The Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Overall, the Board finds the lack of evidence of a diagnosis 
of a left ankle condition, to include a stress fracture, in 
service or of treatment for worsening symptoms after service 
to be more persuasive than the recollection of symptoms in 
the distant past.  As such, although sincere in his beliefs, 
the veteran is not found to be credible in relating a history 
of an in-service stress fracture of his left ankle leading to 
his current left ankle arthritis.  There is simply no medical 
evidence to support these contentions.  

Competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  In Kowalski v. Nicholson, 
19 Vet. App. 171 (2005), the Court found that a medical 
opinion cannot be disregarded solely because it is based upon 
history provided by the veteran without also evaluating the 
credibility and weight of the history upon which the opinion 
is predicated.  VA examiners in July and August 2004 opined 
that the veteran's current left ankle condition is related to 
service; however, this opinion is based entirely on the 
veteran's self-reported medical history, which, for the 
reasons cited above, is not considered to be credible based 
on the evidence of record.  The record itself does not 
reflect any left ankle stress fracture during military 
service, in contrast, service medical records show a question 
of a right ankle stress fracture.  Overall, the preponderance 
of the evidence is against the veteran's claim that his left 
ankle condition is a result of stress fracture of his left 
ankle while he was in service.

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current left knee condition and 
active service.  Service treatment records showed no left 
ankle stress fracture, or a diagnosis of any left ankle 
disorder.  In the absence of in-service treatment and 
competent medical evidence linking a disorder to service, 
additional development is not warranted.  See Wells, supra.  

Arthritis is a disorder for which presumptive service 
connection is available.  However, as there is no evidence in 
the claims file that the veteran's left ankle arthritis 
manifested to a compensable degree within one year of his 
discharge, service connection on a presumptive basis is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.  Thus, the 
preponderance of the medical evidence is against service 
connection for left ankle arthritis.  Accordingly, the claim 
for service connection for residuals of a left ankle injury, 
to include left ankle arthritis, is denied.  

As noted, the veteran has contended he had a left ankle 
stress fracture while in service which led to his current 
left ankle disability.  However, even if these statements 
were considered credible, they are not competent to render an 
opinion regarding medical diagnosis or medical opinion on 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for residuals of a left ankle injury is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


